                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


ROBERT UPTON,
         Plaintiff,

v.                                                                      CV No. 19-482 CG

ANDREW SAUL,
Commissioner of the Social
Security Administration,
            Defendant.

                    ORDER GRANTING MOTION FOR EXTENSION

       THIS MATTER is before the Court on Defendant’s First Unopposed Motion for an

Extension of Time, (Doc. 21), filed January 16, 2020. The Court, having reviewed the

motion and noting it is unopposed, finds the motion is well-taken and shall be

GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until February 20,

2020, to file a response, and Plaintiff shall have until March 5, 2020, to file a reply.

       IT IS SO ORDERED.

                                    _____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
